Citation Nr: 1615095	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS), to include as secondary to posttraumatic stress disorder (PTSD) and alcohol abuse. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied the Veteran's claim of service connection for HIV/AIDS. 

A January 2015 Board decision denied this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an October 2015 Order, the Court granted a Joint Motion for Remand.


REMAND

The Board finds that additional evidentiary development is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

As part of the October 2015 Joint Motion, the Court noted that VA did not consider the Veteran's claim that HIV is due to his alcohol and drug abuse, which he claims is secondary to service-connected PTSD.  Specifically, the Veteran asserts that he contracted HIV after service during a promiscuous period which was induced by alcohol and drug abuse as a result of PTSD and depression.  Therefore, the Veteran claims that HIV should be service-connected secondary to service-connected PTSD. 

The Veteran supplied two private medical opinions.  However, the Board finds that those opinions, while positive, are contradictory.  The first opinion provided from Dr. F. P., found that the Veteran's HIV was contracted as the result of a sexual assault he experienced during service.  The second opinion from K. G., found that HIV was contracted as a result of promiscuous behavior caused by his alcohol and drug abuse after service.  The Board finds that as the medical opinions contradict each other regarding the etiology of the disability, and the VA examinations during the claims period.  Therefore, an additional VA examination should be acquired.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a  VA examination with a medical doctor who has not previously examined him.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should provide the following opinions:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that HIV was incurred during active service from February 1975 to March 1976, to include as a result of any sexual trauma during service.  The examiner should address the opinion of the treating physician Dr. F. P.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol and substance abuse are proximately due to or the result of, or are aggravated (permanently increased in severity beyond the natural progress of the disorder) by PTSD? 

(c) If drug and alcohol abuse are due to or aggravated by PTSD, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's HIV was proximately due to or the result of alcohol and substance abuse after service, specifically addressing whether alcohol and substance abuse resulted in incidents of promiscuity which led to the Veteran contracting HIV?  The examiner should address the opinion provided by private therapist K.G., which found a connection between PTSD and HIV. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

